DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 29 June 2022. In view of this communication, claims 1-10 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 directed to a method of manufacturing a printed circuit board which was non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.
Response to Arguments
Applicant’s arguments, see pages 7-10 of the remarks, filed 29 June 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection under 35 USC §103 of claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim a printed circuit board module comprising a sidewall extending from an upper surface of the base PCB and disposed along a periphery of the upper surface of the base PCB, wherein at least one cavity surrounded by the sidewall disposed along the periphery of the upper surface is formed, wherein the sidewall comprises a first layer disposed on the upper surfaces of the base PCB and constructed of an insulating member; a second layer disposed on the first layer and comprising a polyimide; a third layer disposed on the second layer and constructed of an insulating member; and a fourth layer disposed on the third layer and comprising a conductive member conductive with respect to the conductive vias.
Regarding claims 2-10, the aforementioned claims depend from a claim which the examiner has indicated contains allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: claims 11-20 are cancelled.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishihara et al. (US 2012/0181074 A1)
Lee et al. (US 2016/0183363 A1)
Li et al. (US 9,980,386 B1)
Jung et al. (US 10,015,885 B2) 
Lee et al. (US 2012/0024583 A1)
Yu et al. (US 2016/0037624 A1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847